NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             29-JUN-2021
                                             08:02 AM
                                             Dkt. 45 SO
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


             IN THE MATTER OF ATTORNEY'S FEES PERTAINING
                  TO ALEX M. SONSON, ESQ., Appellee,

                 IN THE CASE OF ASUNCION T. JENKINS,
                          Claimant-Appellant,
                                   v.
                   SINALOA HAWAII TORTILLAS, INC.,
                           Employer-Appellee
                                  and
                 FIRSTCOMP UNDERWRITERS GROUP, INC.,
                      Insurance Carrier-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
          (CASE NO. AB 2015-021 / DCD NO. 2-10-05134)


                    SUMMARY DISPOSITION ORDER
      (By:  Ginoza, Chief Judge, Leonard and Nakasone, JJ.)
          Self-Represented Claimant-Appellant Asuncion T. Jenkins
(Jenkins) appeals from two orders of the Labor and Industrial
Relations Appeals Board (LIRAB):    (1) a December 30, 2019 Full
Settlement, Compromise, Release and Indemnification Agreement;
Approval and Order (Order Approving Settlement Agreement); and
(2) a December 30, 2019 Approval of Attorney's Fees (Order
Approving Attorney's Fees).    Jenkins' primary contention in this
appeal centers on the Order Approving Attorney's Fees, where the
LIRAB approved Appellee-Real-Party-in-Interest Alex M. Sonson,
Esq.'s (Sonson) attorney's fees totaling $17,176.21, "for
services rendered in Case No. 2-10-05134[,]" and the fees having
been "determined to be reasonable."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Jenkins' Opening Brief does not comply with Hawai#i
Rules of Appellate Procedure (HRAP) Rule 28(b) because, inter
alia, it fails to: include appropriate record references;
identify where in the record the alleged error occurred and was
objected to or brought to the attention of the agency; and cite
the authorities, statutes, and parts of the record on which
Jenkins relied. While HRAP Rule 30 provides that a non-
conforming brief may lead to dismissal of an appeal, the Hawai#i
Supreme Court has stated that, to promote access to justice,
pleadings prepared by self-represented litigants should be
interpreted liberally; and that self-represented litigants should
not be automatically foreclosed from appellate review because
they fail to comply with court rules. Erum v. Llego, 147 Hawai#i
368, 380-81, 465 P.3d 815, 827-28 (2020). Accordingly, we
address Jenkins' points of error to the extent feasible and
practicable. Id.
          On appeal, Jenkins appears to object that her lawyer,
Sonson, "IS GETTING THE AMOUNT OF $8,936.80 FROM MONEY THAT
AWARDED [sic] BY DEPARTMENT OF LABOR[,]" and that the attorney's
fees award totaled $17,176.21. (Capitalization in original).
Jenkins also objects to the following: (1) a letter from
Employer-Appellee Sinaloa Hawaiian Tortillas Inc.'s (Employer)
counsel was given to her late; (2) Sonson did not discuss the
settlement agreement with her prior to her signing; (3) Sonson
asked Jenkins to sign the settlement agreement without
explanation as to the amount to be deducted; (4) a copy of the
"resolution" dated April 25, 2018 was not given to Jenkins; (5)
the amount of $8,936.80 was the amount Sonson told her would be
paid out for attorney's and paralegal fees; (6) the amended
request for approval of attorney's and paralegal fees, requested
on April 14, 2018, and the approval and order filed on April 25,
2018, was the final amount; and (7) Jenkins requested, but did
not receive, a copy of the attorney's fee approval and order
dated January 24, 2020.




                                  2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Upon careful review of the record and the brief1
submitted in this matter, and having given due consideration to
the arguments advanced and the issues raised as best we can
discern them, we resolve Jenkins' points of error as follows, and
affirm.
          The underlying proceeding involved Jenkins' workers
compensation claim against Employer. On December 30, 2019, the
parties filed a "Full Settlement, Compromise, Release and
Indemnification Agreement" (Settlement Agreement), which provided
for a full and final settlement of Jenkins' compensation claim
for a total settlement amount of $97,254.40, to be paid to
Jenkins in one lump sum, within 31 days of the Director's
approval of the Settlement Agreement, less approved attorney's
fees and costs, if any. The Settlement Agreement was signed by
Jenkins, Sonson, and counsel for Employer, and includes the Order
Approving Settlement Agreement. Also on December 30, 2019, the
Director issued the Order Approving Attorney's Fees. Jenkins
timely appealed.
          An award of reasonable attorney's fees and costs
pursuant to HRS § 386-94 (2015)2 is reviewed under the abuse of


      1
            Sonson failed to file an Answering Brief in this matter.

            Employer and Insurance Carrier/Administrator-Appellee FirstComp
Insurance Co./Markel Service, Inc. filed a statement of no position regarding
Jenkins' Opening Brief.
      2
            HRS § 386-94, in Hawai#i Workers' Compensation Law, Chapter 386,
provides in pertinent part:
                  Claims for services shall not be valid unless approved
            by the director or, if an appeal is had, by the appellate
            board or court deciding the appeal. Any claim so approved
            shall be a lien upon the compensation in the manner and to
            the extent fixed by the director, the appellate board, or
            the court.
                  In approving fee requests, the director, appeals
            board, or court may consider factors such as the attorney's
            skill and experience in state workers' compensation matters,
            the amount of time and effort required by the complexity of
            the case, the novelty and difficulty of issues involved, the
            amount of fees awarded in similar cases, benefits obtained
            for the claimant, and the hourly rate customarily awarded
            attorneys possessing similar skills and experience. In all
            cases, reasonable attorney's fees shall be awarded.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


discretion standard. See McLaren v. Paradise Inn Hawaii LLC, 132
Hawai#i 320, 331-32, 321 P.3d 671, 682-83 (2014).
           In this case, other than objections to Sonson's
handling of, and communication regarding the Settlement Agreement
and the amount of attorney's fees approved by the LIRAB, Jenkins'
Opening Brief presents no legal argument or legal authority as to
why the LIRAB's approval of the Order Approving Settlement
Agreement and Order Approving Attorney's Fees was improper. The
record does not indicate any abuse of discretion by the LIRAB in
its review of Sonson's attorney's fees, and its determination
that said fees were reasonable. See id.
           Therefore, IT IS HEREBY ORDERED that the Full
Settlement, Compromise, Release and Indemnification Agreement;
Approval and Order, and the Approval of Attorney's Fees, of the
Labor and Industrial Relations Appeals Board, both filed on
December 30, 2019, are affirmed.
           DATED: Honolulu, Hawai#i, June 29, 2021.
On the brief:                       /s/ Lisa M. Ginoza
                                    Chief Judge
Asuncion T. Jenkins
Claimant-Appellant                  /s/ Katherine G. Leonard
                                    Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  4